TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00659-CV



                                          T. T., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
    NO. D-1-FM-13-001803, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant T.T. appeals from the trial court’s order terminating his parental rights to

his son, T.T. See Tex. Fam. Code §§ 161.001(1)(E), .001(2), .007(a).1 Appellant’s court-appointed

counsel has filed a motion to withdraw and an Anders brief, concluding that the appeal is frivolous

and without merit. See Anders v. California, 386 U.S. 738, 744 (1967); see also Taylor v. Texas

Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005,

pet. denied) (applying Anders procedure in appeal from termination of parental rights). The brief meets

the requirements of Anders by presenting a professional evaluation of the record and demonstrating

why there are no arguable grounds to be advanced. See Anders, 386 U.S. at 744; Taylor, 160 S.W.3d

at 646-47. Appellant was provided with a copy of counsel’s brief and was advised of his right to

examine the appellate record and to file a pro se brief. No pro se brief has been filed.


       1
          Although the termination order also terminated the parental rights of the child’s mother,
she is not a party to this appeal.
               The parties are familiar with the facts, procedural history, and applicable standards

of review. Accordingly, we will not recite them here. See Tex. R. App. P. 47.4. We have reviewed

the record and counsel’s brief and agree that the appeal is frivolous and without merit. We find

nothing in the record that might arguably support the appeal. See Penson v. Ohio, 488 U.S. 75, 80

(1988); Anders, 386 U.S. at 741-44; Taylor, 160 S.W.3d at 646-47. We affirm the trial court’s order

of termination and grant counsel’s motion to withdraw as attorney of record.



                                             _____________________________________________

                                             David Puryear, Justice

Before Chief Justice Rose, Justices Puryear and Goodwin

Affirmed

Filed: March 18, 2015




                                                 2